Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone conversation with Mr. Baha Obeidat (Registration No: 66827) on 03/07/2022.

IN THE CLAIMS:
Please cancel claims 1-5, 10-12, 14-15, 17 and 19, amend Claims 4-9, 13, 16 and 18 as follows:


    PNG
    media_image1.png
    720
    660
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    834
    654
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    906
    745
    media_image3.png
    Greyscale





    PNG
    media_image4.png
    950
    752
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    131
    639
    media_image5.png
    Greyscale

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present invention relates to a reception apparatus, a transmission apparatus, a reception method, and a transmission method.
The prior arts of record (Yang et al., US 2013/0117638, as example of such prior arts) teaches An apparatus and method for transmitting and receiving an Application Layer-Forward Error Correction (AL-FEC) packet in a multimedia communication system are provided, however fail to teach the claimed specifics of:

“in response to determining that one or more packets are lost,
determines a number of the first packets and a number of the second  packets based on the plurality of flags;
based on the numbers of the first packets and the second packets, determines a plurality of permutations of the plurality of packets and the one or more packets in which positions of the one or more packets in relation to positions of the plurality of packets are varied; and
evaluates a permutation of the plurality of permutations to decode the information word symbols included in the plurality of packets.” 
claim 4, similarly claim 13.

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts.
Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 4-9, 13, 16 and 18 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG TANG whose telephone number is (469)295-9106.  The examiner can normally be reached on Monday - Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONG TANG/Examiner, Art Unit 2111
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111